940 So.2d 516 (2006)
D.B., Father of D.F., a Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D06-1676.
District Court of Appeal of Florida, Fifth District.
October 20, 2006.
Ryan Thomas Truskoski, of Ryan Thomas Truskoski, P.A., Orlando, for Appellant.
Charles D. Peters, Orlando, for Appellee.
PER CURIAM.
AFFIRMED. See M.M. v. Dep't of Children & Families, 931 So.2d 280 (Fla. 5th DCA 2006); K.B. v. Dep't of Children & Families, 834 So.2d 368, 369 (Fla. 5th DCA 2003) (observing "the `least restrictive means' test ... is not intended to preserve the parental bonds at the cost of a child's future.... The `least restrictive means' test simply requires that measures short of termination be utilized if such measures would permit the safe re-establishment of the parent-child bond").
THOMPSON, PALMER, and TORPY, JJ., concur.